DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

	Regarding claim 8, the prior art of record, taken alone or in combination, in conjunction with other limitations in the claim, fails to teach a system comprising: a card including a first light sensor and a processor, a device operable to generate light signals,
wherein the card is operable to receive information from a device via light signals detected by said first light sensor, and wherein the processor is operable to decode the information regardless of a frequency of the light signals.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach a method comprising: generating pulses of light from a device; detecting said pulses of light with a card; and decoding, by a processor, said detected pulses of light as information communicated from said device to said card regardless of a frequency of said light signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is 571-272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,STEVEN S PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/April Taylor/
Examiner, Art Unit 2887      

/THIEN M LE/Primary Examiner, Art Unit 2887